Citation Nr: 0501302	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-11 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for bilateral pes 
planus.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty in the Army from September 
1975 to September 1978 and from October 1981 to October 1985, 
with additional service in the Army Reserve from September 
1978 to October 1981 and from October 1985 to September 1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 RO decision, which denied the 
veteran's claims for service connection for a right shoulder 
disability and flat feet (pes planus).  

In February 2004, the Board remanded the case to the RO for 
additional evidentiary development.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  There is no competent evidence to show that the veteran 
has a current right shoulder disability that is etiologically 
related to an injury sustained during service or otherwise 
related to his periods of active military service.

3.  There is no competent evidence to show that the veteran 
currently has bilateral pes planus that either had its 
clinical onset in service or had undergone an increase in 
severity during his periods of active military service.




CONCLUSIONS OF LAW

1.  A right shoulder disability is not due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2004).

2.  Bilateral pes planus is not due to disease or injury that 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 1132, 1153, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO decision in August 2002.  In any 
case, the notice was sent prior to certification and transfer 
of the case to the Board, and, as explained herein below, 
complied with the requirements of the VCAA as interpreted by 
the Court in Pelegrini II.  

In the VCAA notice sent to the veteran in June 2002, the RO 
advised him of what was required to prevail on his claims for 
service connection, what specifically VA had done and would 
do to assist in those claims, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claims in a rating 
decision of August 2002, in a statement of the case issued to 
him in April 2003, and in a supplemental statement of the 
case issued to him in May 2004.  See 38 U.S.C.A. §§ 5102, 
5103.  In these documents the RO informed the veteran of the 
reasons for which his claims were denied and the evidence it 
had considered in denying the claims.  Further, in the 
statement of the case and supplemental statement of the case, 
the RO advised the veteran of the legal criteria governing 
entitlement to the benefits sought on appeal, to include 
reference to 38 C.F.R. § 3.159 and the United States Codes 
cites relevant to the VCAA.  

Additionally, in May 2003 and July 2004 when the case was 
transferred to the Board for appellate review, the veteran 
was further advised as to the procedures for submitting 
additional evidence and argument directly to the Board.  He 
did not respond, nor has he submitted or identified evidence 
pertinent to his claims since the submission of his 
substantive appeal in April 2003.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  Specifically, the RO obtained and 
associated with the claims file all evidence the veteran 
identified as being pertinent to his claim, including service 
medical records and VA medical reports.  He did not submit a 
signed release for VA to obtain any private records on his 
behalf.  He declined an opportunity to testify at a personal 
hearing.  

Further, VA has attempted to conduct necessary medical 
inquiry in an effort to substantiate the claims.  
38 U.S.C.A.§ 5103A(d).  In that regard, documentation in the 
file indicates that a VA medical center scheduled the veteran 
for an examination in March 2004 to ascertain the current 
nature and etiology of any right shoulder and foot 
disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
examination was scheduled at the direction of the Board, when 
it remanded the case for additional development in February 
2004.  The RO (i.e., Appeals Management Center (AMC) in 
Washington, D.C., which handles cases that have been remanded 
by the Board) in a February 2004 letter apprised the veteran 
of the upcoming examination and of the consequences if he 
should fail to report without good cause.  However, the 
veteran did not appear for the examination, nor has he 
furnished an explanation for his failure to appear.  A 
notation in the file dated in March 2004 indicates that the 
veteran's phone number was disconnected, but there is no 
indication that his mailing address has changed.  A 
supplemental statement of the case sent to the veteran in May 
2004 and a letter from the AMC to him in July 2004, were not 
returned as undeliverable, nor has the veteran responded to 
them.  In fact, the veteran has not responded to any 
communication from the RO or VA medical center since April 
2003.  

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claims and that he has failed in part to comply.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran was 
informed of the need for additional information and a VA 
examination, but there has been no correspondence from the 
veteran since April 2003.  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran's able representative has provided 
argument on his behalf in a July 2004 statement and in a 
November 2004 written brief.  The veteran has not alleged, 
nor does the record currently reflect, that there exists any 
additionally available evidence for consideration in his 
appeal.  The Board thus finds that VA has done everything 
reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with its provisions, to the extent 
that can be accomplished given the fact that the veteran has 
been incommunicado since April 2003.    

II.  Merits of the Claims for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

A veteran will be considered to have been in sound medical 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated during 
service.  38 U.S.C.A. § 1111, 1132; 38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles, which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

As noted above, the veteran failed to appear for a VA 
examination in March 2004, which was scheduled to ascertain 
the current nature and etiology of any right shoulder and 
foot disability.  The duty to assist the veteran is not a 
one-way street, and the veteran has failed to cooperate to an 
extent in the development of his service connection claims.  
Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 
1 Vet. App. 406 (1991).  As the present claims constitute 
initial claims for compensation, the Board proceeds to review 
and decide them based on the evidence that is of record, 
consistent with 38 C.F.R. § 3.655.  

A.  Right Shoulder Disability

The veteran claims that he sustained a right shoulder injury 
during service and that his right shoulder has continued to 
pop out of the joint.  He contends that during service at 
sick call he was told that the only thing that could be done 
for his shoulder condition was to take anti-inflammatories.  
He maintains that he took such medication all through his 
period of service.  

A review of the service medical records shows that, in regard 
to the veteran's first period of active service, his upper 
extremities were clinically evaluated as normal on an 
enlistment physical examination in September 1975 and a 
separation physical examination in June 1978.  

At the time of a VA examination in April 1981, the veteran 
complained of mild pain in the right shoulder joint.  
Examination of the musculoskeletal system was normal, and 
there was no diagnosis referable to the right shoulder.  

Additional service medical records show that on an enlistment 
physical examination in August 1981, at the time of entrance 
into his second period of active service, the veteran's upper 
extremities were clinically evaluated as normal.  In January 
1982, the veteran was seen in regard to suture removal (for a 
laceration of the head).  At that time it was noted that the 
veteran had been in a car accident and had a profile, as well 
as what appears to be a sling for the right arm.  In December 
1982, he was seen with a complaint of sharp pain in the right 
shoulder.  It was noted that he had previously been diagnosed 
with acromioclavicular (AC) joint separation by the 
orthopedic clinic and that he had been asymptomatic until the 
previous day.  He described increased pain in the AC joint 
with swelling.  He was advised to use a sling for seven days 
and was put on a profile for seven days.  Later in December 
1982, he was seen with a complaint of a dislocated shoulder 
for one year.  He indicated that he had been feeling great 
and did not wish to wear a sling any longer.  The assessment 
was dislocated right shoulder.  The sling was discontinued, 
as was his profile the next day.  In October 1983, the 
veteran complained of continuing right shoulder pain.  It was 
noted that he had previously dislocated his shoulder (in 
December 1982).  The assessment was muscular strain.  On a 
July 1985 physical examination for discharge purposes, the 
veteran's upper extremities were normal.  

Post-service, VA outpatient medical records show that in 
August 2000 the veteran presented in the primary care clinic 
as a new patient.  Among other things, he reported a problem 
with his right shoulder for which he wore a sling.  In June 
2001 he was seen for right shoulder pain following a bicycle 
accident.  Examination revealed tenderness in the AC joint 
area and limited range of motion.  There was no obvious 
fracture.  The diagnosis was contusion to the right shoulder.  
In August 2001 he was seen with a complaint of continuing 
right shoulder pain.  He had his right arm in a sling.  It 
was also noted at that time that he had a fracture of the 
right clavicle (although there are no radiographic reports 
confirming this at that time).  The impression was fracture 
of the clavicle, and he was referred to the orthopedic 
clinic.  A record dated in November 2001 indicates a history 
of fracture of the clavicle.  In April 2002 the veteran was 
seen in the orthopedic clinic.  An X-ray reportedly indicated 
a minimal fracture deformity of the right clavicle, without 
osteoarthritis in the shoulder.  The assessment was 11 months 
post right clavicle.  

After giving careful consideration to the medical evidence 
and the contentions of the veteran, the Board finds that 
there is no convincing evidence to show that the veteran has 
a current right shoulder disability that is etiologically 
related to an injury sustained during service or otherwise 
related to his periods of active military service.  

The service medical records show that during the veteran's 
second period of service, he was seen on a few occasions for 
a right shoulder problem.  He had a diagnosis of a dislocated 
right shoulder, for which he was treated and placed on a 
profile.  However, at the time of his separation from service 
in October 1985, there was no further right shoulder 
complaint or diagnosis.  In fact, there were no further 
complaints pertinent to the shoulder until August 2000 at the 
VA, and there were no clinical findings or a diagnosis 
evident at that time.  The veteran was next seen at the VA in 
June 2001, following a bicycle accident, in which he had 
apparently suffered a fracture of the right clavicle.  In 
sum, the available medical evidence does not show that a 
chronic right shoulder disability persisted from the time of 
service, or that the current shoulder complaints had their 
clinical onset during service.  

Although the veteran claims that he has a right shoulder 
disability attributable to an in-service injury, he, being a 
layman, has no expertise to give an opinion as to such 
questions of medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He has not submitted any 
medical opinion relevant to the onset of a current right 
shoulder disability.  Moreover, as noted, he did not appear 
for a VA examination, which was scheduled in March 2004 for 
the purpose of addressing the issue of whether any current 
right shoulder disability is likely related to his period of 
service.  Consequently, there is no medical opinion of record 
linking a current right shoulder disability to an injury 
during service.  Without competent nexus (linkage) evidence, 
a favorable disposition is not warranted.

For the reasons stated above, the Board concludes that the 
weight of the credible evidence demonstrates that the veteran 
does not have a current right shoulder disability that has 
been medically linked to service.  As the preponderance of 
the evidence is against the veteran's claim of service 
connection for a right shoulder disability, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Bilateral Pes Planus

The veteran claims that military service aggravated and 
permanently worsened his bilateral pes planus.  He maintains 
that the showing of callus formation during service was a 
sign of aggravation and a worsening condition.  

A review of the service medical records shows that on a 
September 1975 enlistment physical examination, at the time 
of the veteran's first period of active service, his feet 
were clinically evaluated as normal.  In April 1977, he was 
seen with a sore right foot due to a bruised sole.  The 
assessment was tinea pedis.  On a June 1978 physical 
examination for separation purposes, the veteran's feet were 
clinically evaluated as normal.  

VA medical records dated from 1979 to 1981, which includes an 
examination report dated in May 1981, do not show any 
complaints or diagnosis of a foot disorder.  

Additional service medical records show that on an enlistment 
physical examination in August 1981, at the time of his 
second period of active service, the veteran was noted as 
having first-degree pes planus.  In November 1982, he was 
seen with a complaint of pain in both feet when walking, 
running, and wearing boots.  The assessment was tinea pedis.  
Later in November 1982 he was seen for a follow up of tinea 
pedis, and his feet had greatly improved.  In January 1983, 
the veteran complained of pain in the left foot from wearing 
new boots.  He had a callus formation on the plantar aspect.  
The assessment was callus, left foot, plantar aspect.  In 
April 1983, he was seen with a complaint of right foot pain 
between the first and second digits.  The assessment was 
callus on the right great toe.  He was returned to duty.  On 
a July 1985 physical examination for separation purposes, the 
veteran's feet were clinically evaluated as normal.  

Post-service, VA outpatient treatment records dated from 2000 
to 2002 do not show any complaints, findings, or diagnosis of 
a foot disability, to include pes planus.  

After giving careful consideration to the medical evidence 
and the contentions of the veteran, the Board finds that 
there is no convincing evidence to show that the veteran 
currently has bilateral pes planus that either had its 
clinical onset in service or had undergone an increase in 
severity during a period of active military service.

In addressing whether direct service connection for bilateral 
pes planus is warranted, the Board observes that service 
medical records show that at the time of entry into service 
in October 1981, the veteran was diagnosed with first-degree 
pes planus.  While the veteran was seen during service with 
complaints referable to the feet such as pain, at no time did 
examiners diagnose pes planus or attribute his symptoms to a 
flat foot condition.  His feet were clinically evaluated as 
normal at the time of his separation examination in July 
1985.  Further, the claims file does not contain any post-
service medical evidence of pes planus.  As noted, the 
veteran did not appear for a VA examination, which was 
scheduled in March 2004 for the purpose of identifying any 
current bilateral foot disability and addressing the question 
of whether any such foot disability, if found, is likely 
related to the veteran's period of service.  Without evidence 
of a present disability, there can be no service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In sum, there is no medical evidence of a current foot 
disability, to include pes planus, and there is no medical 
opinion of record linking claimed pes planus to service.  For 
these reasons, the Board concludes that the weight of the 
credible evidence demonstrates that the veteran does not have 
current pes planus that has been medically linked to service.  
Direct service connection is not in order.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  

Alternatively, the veteran may establish service connection 
for bilateral pes planus through aggravation of a pre-
existing condition.  He has specifically argued that service 
connection is warranted on this basis.  In other words, he is 
conceding that he was not in sound medical condition at the 
time of entry into service, as shown by the finding of first-
degree pes planus on his enlistment examination in August 
1981, and that his condition underwent an increase in 
severity during service.  

In this case, the medical evidence shows that at the time of 
entry into service in October 1981, the veteran was found to 
have pes planus.  In light of this finding, to prevail on his 
claim there must be evidence that the pes planus increased in 
severity beyond the natural progression of the condition 
during service.  After a careful review of the record prior 
to, during, and subsequent to service, the Board finds that 
the pes planus noted on entry did not undergo an increase in 
severity.  

Prior to the finding of pes planus on the August 1981 
enlistment examination, there is no evidence that the 
condition even existed.  During his second period of service, 
the veteran was seen several times in relation to foot pain.  
In November 1982, the assessment was tinea pedis, but there 
is no evidence to indicate a relationship between tinea pedis 
and pes planus.  In January 1983, the veteran had a left foot 
callus, plantar aspect, and in April 1983, he had a callus on 
his right great toe.  There is no medical evidence to show 
that the callosities noted were characteristic of pes planus.  
In fact, the left foot callus in January 1983 appears to have 
been from wearing new boots, not from an underlying foot 
disability or deformity.  Significantly, at the time of his 
separation from service in October 1985, the veteran's feet 
were normal, without mention of any calluses or indication of 
a pes planus condition.  Subsequent to service, there has 
been no medical evidence whatsoever of complaints, treatment, 
or diagnosis of pes planus.  As noted, the veteran did not 
appear for a VA examination, which was scheduled in March 
2004 for the purpose of addressing the question of whether 
any foot disability pre-existing service was aggravated 
therein beyond the natural progress.  

Although the veteran claims that he has pes planus that was 
aggravated during service, he, being a layman, has no 
expertise to give an opinion as to such questions of medical 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In view of the foregoing, the Board concludes that the weight 
of the credible evidence demonstrates that a pre-existing pes 
planus did not undergo an increase in severity beyond the 
natural progress of the condition during service.  Service 
connection on the basis of aggravation is thus not in order.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for bilateral pes planus on both 
direct and aggravation bases, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for a right shoulder disability is denied.  

Service connection for bilateral pes planus is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


